ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-055, concluding that EFTHEMOIS D. VELA-HOS of WOODBURY, who was admitted to the bar of this State in 1991, should be censured for violating RPC 5.4(b) (partnership with a non-lawyer in the practice of law), RPC 5.5(a)(1) (failure to maintain liability insurance while practicing as a limited liability company and practicing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), RPC 8.4(b) (committing a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that EFTHEMOIS D. VELAHOS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.